        Case 3:20-cv-00042-BSM Document 14 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JAMES DARRIS                                                              PLAINTIFF


v.                         CASE NO. 3:20-CV-00042-BSM

ANDREW SAUL,                                                            DEFENDANT
Commissioner of Social Security Administration


                                        ORDER

      After careful review of the record, United States Magistrate Judge J. Thomas Ray’s

recommended disposition [Doc. No. 13] is adopted. Accordingly, the Commissioner’s

decision is reversed and remanded for further review.

      IT IS SO ORDERED this 9th day of October, 2020.


                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
